Appellant was convicted of hog theft. The record is without bills of exceptions or statement of the facts. The motion for new trial criticises the charge given by the court. The charge, we think, is a sufficient presentation of the law on the general propositions in regard to theft of hogs. The following charge given by the court is urged as error: "The defendant is presumed to be innocent until his guilt is established by legal evidence, and in case you have a reasonable doubt as to his guilt you must acquit." The objection is thus stated: The court should have charged "the defendant is presumed to be innocent until his guilt is established by legal evidence beyond a reasonable doubt." This criticism is rather hypercritical. The charge given, we think, does instruct the jury as to the presumption of innocence and reasonable doubt. In addition to this the court submitted the issues to the jury informing them that before they could convict, the evidence in the case must show beyond a reasonable doubt that appellant was guilty.
There are some other criticisms of the charge in the brief which are not mentioned in the motion for new trial, nor were exceptions taken to these matters on the trial. As these matters are presented they can not be considered. There being no error in the record, the judgment is ordered to be affirmed.
Affirmed. *Page 89